Opinion by
Judge Hardin:

Muir & Biju/r, for executor.


Duke, Richards, for appellees.


J. F. Bullitt, for appellant.

The decision of this case must be ruled by those of Hughey et al. v. Sidwell’s Heirs, 18 B. Monroe 259, and Walters et al. v. Ratliff, 5 Bush 575. If, notwithstanding the right of appeal to the court of common pleas from the judgment of probate, there existed grounds for impeaching that judgment in a court of equity, as any other decision of a court of competent jurisdiction, the petition in this case, does not, in our opinion, state facts Which are sufficient to give a court of equity jurisdiction for that purpose. If, as is alleged, the paper admitted to record as the will of Joshua B. Bow-les, is incomplete, qr not his entire last will and testament, we can perceive no sufficient reason why the appellant’s remedy was not adequate and ample by appeal to the Jefferson Court of Common Pleas.
The judgment is affirmed.